                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,

                                      Plaintiff,

                       v.                                     Case No. 6:14-CR-00205-MC

 LANCE RANDAL ALCOTT,

                                      Defendant.


      ORDER CONTINUING SUPERVISED RELEASE WITH
MODIFICATION OF THE TERMS AND CONDITIONS OF SUPERVISED
                       RELEASE

       On November 10, 2014, the defendant appeared before this court, for sentencing following

his plea of guilty to count 1 of the Indictment. He was sentenced to thirty (30) months custody

followed by a three (3) year term of supervised release, upon the standard and special conditions. -

The term of supervised release commenced on June 20, 2016.

       On October 12, 2018, this court issued a petition for warrant and order to show cause why

the term of supervised release order previously granted should not be revoked based on the

probation officer's allegation that defendant violated the conditions ofrelease.

       On November 6, 2018, the defendant appeared with counsel at a hearing to determine

whether defendant's supervised release should not be revoked. The defendant admitted he had

violated the conditions of supervised release by failing to appear for random scheduled drug


ORDER CONTINUING SUPERVISED RELEASE WITH MODIFICATION
OF THE TERMS OF CONDITIONS OF SUPERVISED RELEASE - PAGE 1
testing, failing to report to the probation officer and refrain from using alcohol or other controlled

substances.

       THE COURT FINDS that the defendant has violated conditions standard conditions 4, 7

and 12 of his supervised release as set forth above, said violation constitutes A Grade C violation

pursuant to Guideline§ 7B1.l(a)(2). A Grade C violation coupled with the defendant's Criminal

I:Jistory Category of IV, produces a suggested imprisonment range of 6 to 12 months (§ 7B1.4

Revocation Table).

       IT APPEARS TO THE COURT that the defendant is amenable to supervision.

       IT IS ORDERED AND ADJUDGED that the term of supervised release is continued under

the previously imposed conditions of supervision and the following new conditions:

       1.      You must participate in a substance abuse treatment or alcohol abuse treatment

               program, which may include inpatient treatment, and follow the rules and

               regulations of that program.        The probations officer will supervise your

               participation in the program (provider, location, modality, duration, intensity, etc.).

               The program may include urinalysis testing to determine if you have used drugs or

               alcohol. You must not attempt to obstruct or tamper with the testing methods.

               IT IS FURTHER ORDERED that the defendant is remanded to the custody of the

       United States Marshal and shall remain in custody at a Federal Detention Center or other

       facility as determined by the United States Marshal until arrangements can be made by a

       U.S. Probation Officer for direct placement in an inpatient treatment program, or for

       unescorted travel. Upon receiving notification from the U.S. Probation Officer, the United




ORDER CONTINUING SUPERVISED RELEASE WITH MODIFICATION
OF THE TERMS OF CONDITIONS OF SUPERVISED RELEASE - PAGE 2
     States Marshal shall release the defendant to the U.S. Probation Officer or the inpatient

     treatment program.

     Dated this   li   day of December, 2018.




                                                 Michael J. McShane
                                                 United States District Judge




ORDER CONTINUING SUPERVISED RELEASE WITH MODIFICATION
OF THE TERMS OF CONDITIONS OF SUPERVISED RELEASE - PAGE 3
